DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the remarks filed on 11/23/2021. The amendments filed on 11/23/2021 are entered.
The previous rejections of claim 21 under 35 U.S.C. 112(b) and 35 U.S.C. 112(d) have been withdrawn in light of the applicant’s remarks/amendments. 
Examiner notes that in light of the applicant’s election of the restriction requirement and identification of species of 6/17/2021, claims 7-11, 13, 17, and 19-20 remain withdrawn from further consideration.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 14-16, 18, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Hedlund et al. (U.S. Pub. No. 20160058426) hereinafter Hedlund, in view of Willsie (U.S. Pub. No. 20170303899) hereinafter Willsie. 
Regarding claim 3, primary reference Hedlund teaches:
An ultrasound system (abstract; [0013], ultrasound; [0045], an ultrasound imaging system), comprising: 
a processing device ([0044], ultrasound image processor 26) configured to: 
configure the ultrasound system to produce a plurality of sets of ultrasound images ([0040], ultrasound image processor 16; [0044], configured to perform system parameter optimization functions based on a subjective expert opinion of ultrasound images; [0046], “at step 44, the sets of electrical signals are processed into ultrasound images in the ultrasound image processor 26”), each respective set of the plurality of sets of ultrasound images being produced with a different respective set of a plurality of sets of imaging parameter values ([0044]; [0045]-[0047], imaging systems where different resulting images can be generated based on one or several steps in an image generating chain using different system parameter values that affect the physical properties in the acquisition of data); 
obtain, from the ultrasound system, the plurality of sets of ultrasound images ([0040], ultrasound image processor 16; [0044], configured to perform system parameter optimization functions based on a subjective expert opinion of ultrasound images; [0045]-[0046], a protocol for imaging of a heart including a 
determine a set of ultrasound images from among the plurality of sets of ultrasound images that has a highest quality ([0044]-[0045]; [0046]-[0047], the system parameter set used for generating the image associated with the best image quality metric is then selected as system parameter set for further ultrasound imaging of the object and the image may also be displayed on the display unit 27); and 
based on determining the set of ultrasound images from among the plurality of sets of ultrasound images that has the highest quality, automatically configure the ultrasound system to produce ultrasound images using a set of imaging parameter values with which the set of ultrasound images that has the highest quality was produced ([0044]-[0046]; [0047]-[0051]; [0052], the system parameter set that is judged to be best (i.e. generates an image having the highest quality measure) is used as a start or initial set-up in ultrasound imaging. That is, this best or optimal system parameter set is used as starting or initial set-up for the control and/or optimization procedure described above with reference to FIG 3.).
	Primary reference Hedlund fails to teach:
configure the ultrasound system to produce ultrasound images of a subject based on detecting that the ultrasound system has begun imaging a subject after not imaging the subject for a threshold period of time

configure the ultrasound system to produce ultrasound images of a subject based on detecting that the ultrasound system has begun imaging a subject after not imaging the subject for a threshold period of time ([0067], “In yet another embodiment, the ultrasound device may include a "sleep" mode feature that places the ultrasound device into a low or reduced power mode when the ultrasound transducer has not moved (e.g., as sensed by the motion sensors 102) for a period of time that exceeds a predetermined threshold (e.g., 10 seconds, 20 seconds, etc.). Additionally, or alternatively, the sleep mode may be initiated when the ultrasound transducer has not been held (e.g., as sensed by the capacitive sensor 104) for a period of time that exceeds a predetermined threshold. The ultrasound device may be returned to a normal (i.e., non-sleep mode) mode of operation upon detecting motion of the ultrasound transducer and/or upon detecting that the ultrasound transducer is being held“).
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to have modified the ultrasound highest quality parameter determination device of Hedlund to incorporate the movement detection operation power mode configuration feature as taught by Willsie because when using ultrasound devices such as portable devices with batteries, reducing the power consumption based upon usage can enable the ultrasound to be used for a longer period before replacing the batteries. Furthermore, it also helps reduce temperature of the transducer for use in patient contact improving patient comfort ([0006]). 
Regarding claim 14, the combined references of Hedlund and Willsie teach all of the limitations of claim 3. Primary reference Hedlund further teaches:
wherein the plurality of sets of imaging parameter values comprise ultrasound imaging presets each optimized for imaging a particular anatomical region among a plurality of anatomical regions ([0023], “preferably includes ultrasound images of at least one anatomy with several images from at least one object “; [0044], “Each time a new object, or anatomy is viewed or a different depth of image is selected, it may be desirable to change the system parameters, such as for example time gain compensation, to produce a more or improved diagnostic image”; [0045]; [0046], “At step 40, a system protocol for the anatomy being studied is selected. The system protocol may for example be a protocol for imaging of a heart including a number of different system parameter sets. This selection may be automatic or may be a manual selection made by the clinician or operator. At step 41, at least one system parameter set is selected for the specific anatomy being studied based on an image ranking measure reflecting a subjective expert opinion of ultrasound images or manually set by the user, which will be described in more detail below“; [0047]; [0048], “The procedure for quantifying subjective expert opinions of ultrasound image experts or clinicians is based on a predetermined set of ultrasound images for at least one anatomy from different types of objects obtained with known system parameter sets, for example, known values for Overall Gain Control (G), Time Gain Control (TGC), Frequency (F) and Dynamic Range (DR)“; [0059]; [0061]; As there are specific anatomies being studied and selected for system parameters, this is considered to be a particular anatomical region among a plurality of anatomical regions).
Regarding claim 15, the combined references of Hedlund and Willsie teach all of the limitations of claim 14. Primary reference Hedlund further teaches:
wherein the plurality of anatomical regions comprise a plurality of anatomical regions typically imaged during a particular ultrasound imaging protocol ([0023], “preferably includes ultrasound images of at least one anatomy with several images from at least one object “; [0044], “Each time a new object, or anatomy is viewed or a different depth of image is selected, it may be desirable to change the system parameters, such as for example time gain compensation, to produce a more or improved diagnostic image”; [0045]; [0046], “At step 40, a system protocol for the anatomy being studied is selected. The system protocol may for example be a protocol for imaging of a heart including a number of different system parameter sets. This selection may be automatic or may be a manual selection made by the clinician or operator. At step 41, at least one system parameter set is selected for the specific anatomy being studied based on an image ranking measure reflecting a subjective expert opinion of ultrasound images or manually set by the user, which will be described in more detail below“; [0047]; [0048], “The procedure for quantifying subjective expert opinions of ultrasound image experts or clinicians is based on a predetermined set of ultrasound images for at least one anatomy from different types of objects obtained with known system parameter sets, for example, known values for Overall Gain Control (G), Time Gain Control (TGC), Frequency (F) and Dynamic Range (DR)“; [0059]; [0061]; The heart is considered to be a typically imaged anatomical region with teachings such as “at least one anatomy” considered to teach to a plurality of anatomies).
Regarding claim 16, the combined references of Hedlund and Willsie teach all of the limitations of claim 15. Primary reference Hedlund further teaches:
wherein the processing device is further configured to receive an input from a user that the user will be performing the particular ultrasound imaging protocol ([0023], “preferably includes ultrasound images of at least one anatomy with several images from at least one object “; [0044], “Each time a new object, or anatomy is viewed or a different depth of image is selected, it may be desirable to change the system parameters, such as for example time gain compensation, to produce a more or improved diagnostic image”; [0045]; [0046], “At step 40, a system protocol for the anatomy being studied is selected. The system protocol may for example be a protocol for imaging of a heart including a number of different system parameter sets. This selection may be automatic or may be a manual selection made by the clinician or operator. At step 41, at least one system parameter set is selected for the specific anatomy being studied based on an image ranking measure reflecting a subjective expert opinion of ultrasound images or manually set by the user, which will be described in more detail below“; [0047]; [0048], “The procedure for quantifying subjective expert opinions of ultrasound image experts or clinicians is based on a predetermined set of ultrasound images for at least one anatomy from different types of objects obtained with known system parameter sets, for example, known values for Overall Gain Control (G), Time Gain Control (TGC), Frequency (F) and Dynamic Range (DR)“; [0059]; [0061];).
Regarding claim 18, the combined references of Hedlund and Willsie teach all of the limitations of claim 3. Primary reference Hedlund further teaches:

configure the ultrasound system to: 
transmit a plurality of sets of ultrasound waves into a subject using the plurality of sets of imaging parameter values, wherein the plurality of sets of imaging parameter values relate to ultrasound transmission ([0046]-[0047], “the system protocol may for example be a protocol for imaging of a heart including a number of different system parameter sets. The selection may be automatic or may be a manual selection made by the clinician or operator”; [0049]-[0052]; see also [0044]-[0045] and [0048]); and 
generate each of the plurality of sets of ultrasound images from a different set of reflected ultrasound waves each corresponding to one of the plurality of sets of transmitted ultrasound waves ([0046]-[0047], “thereafter at step 42, ultrasound image generating signals are transmitted from the transducer array 22 into the studied object using the selected parameter sets. At step 43, reflected ultrasound signals are received and collected and the ultrasound signals are converted to electrical signals representing the echoes of the ultrasound signals from the organs or structures within the object. At step 44, the sets of electrical signals are processed into ultrasound images in the ultrasound image processor 26, each image being associated with a specific system parameter set”; [0049]-[0052]; see also [0044]-[0045] and [0048]).
Regarding claim 24, the combined references of Hedlund and Willsie teach all of the limitations of claim 3. Primary reference Hedlund further fails to teach:

However, the analogous art of Willsie of a system for dynamically managing power consumption in an ultrasound device (abstract) teaches:
wherein detecting that the ultrasound system has begun imaging the subject after not imaging the subject for the threshold period of time comprises detecting a new imaging session ([0067], “In yet another embodiment, the ultrasound device may include a "sleep" mode feature that places the ultrasound device into a low or reduced power mode when the ultrasound transducer has not moved (e.g., as sensed by the motion sensors 102) for a period of time that exceeds a predetermined threshold (e.g., 10 seconds, 20 seconds, etc.). Additionally, or alternatively, the sleep mode may be initiated when the ultrasound transducer has not been held (e.g., as sensed by the capacitive sensor 104) for a period of time that exceeds a predetermined threshold. The ultrasound device may be returned to a normal (i.e., non-sleep mode) mode of operation upon detecting motion of the ultrasound transducer and/or upon detecting that the ultrasound transducer is being held“. When the device returns to use following the activation of sleep mode, this is considered to be a detection of a new imaging session as the device was previously not being used and is then turned back on for a new imaging procedure).
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to have modified the ultrasound highest quality parameter determination device of Hedlund and Willsie to incorporate the movement . 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hedlund, in view of Willsie as applied to claim 3 above, and further in view of Baumgartner et al. (U.S. Pub. No. 20050228284) hereinafter Baumgartner.   
Regarding claim 5, the combined references of Hedlund and Willsie teach all of the limitations of claim 3. Primary reference Hedlund further fails to teach:
wherein the processing device is configured, when detecting that the ultrasound system has begun imaging the subject after not imaging the subject for the threshold period of time, to configure the ultrasound system to switch imaging modes
However, the analogous art of Willsie of a system for dynamically managing power consumption in an ultrasound device (abstract) teaches:
wherein the processing device is configured, when detecting that the ultrasound system has begun imaging the subject after not imaging the subject for the threshold period of time, to configure the ultrasound system to switch imaging modes ([0067], “In yet another embodiment, the ultrasound device may include a "sleep" mode feature that places the ultrasound device into a low or reduced power mode when the ultrasound transducer has not moved (e.g., as sensed by the motion sensors 102) for a period of 
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to have modified the ultrasound highest quality parameter determination device of Hedlund and Willsie to incorporate the movement detection operation power mode configuration feature as taught by Willsie because when using ultrasound devices such as portable devices with batteries, reducing the power consumption based upon usage can enable the ultrasound to be used for a longer period before replacing the batteries. Furthermore, it also helps reduce temperature of the transducer for use in patient contact improving patient comfort ([0006]). 
	Primary reference Hedlund further fails to teach:
wherein the processing device is configured, when detecting that the ultrasound system has begun imaging the subject, to configure the ultrasound system with a low-power set of imaging parameter values that uses less power than the plurality of sets of imaging parameter values
However, the analogous art of Baumgartner of an ultrasound system with an ultrasound probe (abstract) teaches:

It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to have modified the ultrasound highest quality parameter determination device of Hedlund and Willsie to incorporate the low-power imaging mode after not imaging the subject for the threshold period as taught by Baumgartner because utilizing a plurality of power modes during operation saves power and avoids undesirable heating of the ultrasound probe ([0027]). 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hedlund, in view of Willsie as applied to claim 3 above, and further in view of Georgescu et al. (U.S. Pub. No. 20160174902) hereinafter Georgescu. 
Regarding claim 6, the combined references of Hedlund and Willsie teach all of the limitations of claim 3. Primary reference Hedlund further fails to teach:
wherein the processing device is configured, when determining the set of ultrasound images from among the plurality of sets of ultrasound images that has the highest quality, to determine the set of ultrasound images from among the plurality of 
However, the analogous art of Georgescu of an anatomical object detection and determination processing system (abstract) teaches: 
wherein the processing device is configured, when determining the set of ultrasound images from among the plurality of sets of ultrasound images that has the highest quality, to determine the set of ultrasound images from among the plurality of sets of ultrasound images for which a view classifier has a highest confidence that the view classifier recognizes an anatomical region in the set of ultrasound images ([0035]-[0037], provide an overview of the machine learning based object classification and determination; [0039], plurality of training images; [0040]-[0046] describe the neural network training sequences; [0052]; [0057]; [0060]-[0064], “Although the additional position-orientation-scale hypotheses may lead to increased accuracy of the full parameter set estimation, since the trained deep neural network regressor will predict the position, orientation, and scale of the target anatomical object and a corresponding target image patch for each input image patch corresponding to a position-orientation candidate, the trained deep neural network regressor can be run directly on image patches corresponding to the position-orientation candidates and it is not necessary to augment the position-orientation candidates with multiple scale parameters”; [0065], “It is also possible that a number of predicted image patches with the highest confidence scores can be clustered to generate the final detection result for the anatomical object.” As the image patches are from an image set, this is considered to be a set of ultrasound images from among the plurality of sets of ultrasound images; [0066], “The detected 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound highest quality parameter determination device of Hedlund and Willsie to incorporate the classifier to determine the highest confidence of an anatomical region as taught by Georgescu because fast and robust anatomical object detection is a fundamental task in medical image analysis that supports the entire clinical imaging workflow from diagnosis, patient stratification, therapy planning, intervention, and follow-up. Automatic detection of an anatomical object is a prerequisite for many medical image analysis tasks, such as segmentation, motion tracking, and disease diagnosis and quantification ([0003]).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hedlund, in view of Willsie as applied to claim 3 above, and further in view of Raju et al. (U.S. Pub. No. 20180344293) hereinafter Raju. 
Regarding claim 12, the combined references of Hedlund and Willsie teach all of the limitations of claim 3. Primary reference Hedlund further fails to teach:
wherein the processing device is further configured to generate an instruction for a user to hold substantially stationary an ultrasound imaging device configured for operative communication with the processing device while the ultrasound system is producing the plurality of sets of ultrasound images

wherein the processing device is further configured to generate an instruction for a user to hold substantially stationary an ultrasound imaging device configured for operative communication with the processing device while the ultrasound system is producing ultrasound images ([0056], “Alternatively or in addition, other user feedback is possible, such as auditory feedback. The feedback can help the user handling the probe 104 to keep it steady”; [0064], “For example, the auditory feedback to help the use hold the probe 104 steady can include spoken instructions”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound highest quality parameter determination device of Hedlund and Willsie to incorporate the instruction for a user to hold the probe steady while ultrasound imaging as taught by Raju because providing the user with computed feedback about imaging steadiness increases accuracy for imaging a target region and reduces distortions and artifacts within the image (see also [0056]). 
Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Hedlund, in view of Willsie as applied to claim 3 above, and further in view of Robinson et al. (U.S. Pub. No. 20160148373) hereinafter Robinson.
Regarding claim 22, the combined references of Hedlund and Willsie teach all of the limitations of claim 3. Primary reference Hedlund further fails to teach:
wherein determining that the ultrasound system has begun imaging the subject after not imaging the subject for the threshold period of time comprises determining that 
However, the analogous art of Robinson of an ultrasound imaging system with movement detection and image quality analysis (abstract) teaches:
wherein determining that the ultrasound system has begun imaging the subject after not imaging the subject for the threshold period of time comprises determining that a measure indicative of pixel values in a produced ultrasound image exceeds a threshold value for the pixel values ([0039]-[0046], pixel based analysis is utilized to determine whether the user is operating the device for imaging purposes, while the reference teaches to activating a recording mode based on the determination that the system has begun imaging the subject, in the combined invention of Hedlund and Willsie, this determination would be combined with the initiation of imaging with a parameter determination feature of the combined invention; [0047]-[0051]; [0075]-[0080] and figures 6-8 include the how use of the device is determined based on the pixel analysis of the images. The pixel analysis enables both movement and the appearance of target tissue to be inputs for whether the physician is using the device; see also [0013]-[0014] and [0016]-[0017]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound highest quality parameter determination device of Hedlund and Willsie to incorporate the pixel value thresholding feature for determining ultrasound use as taught by Robinson because a cumbersome manually operated “on” and “off” feature would require the user to use another hand to alert the device to use of the device. By using image quality analysis of 
Regarding claim 23, the combined references of Hedlund, Willsie, and Robinson teach all of the limitations of claim 22. Primary reference Hedlund further fails to teach:
wherein the measure indicative of pixel values is a sum, mean, or median of the pixel values
However, the analogous art of Robinson of an ultrasound imaging system with movement detection and image quality analysis (abstract) teaches:
wherein the measure indicative of pixel values is a sum, mean, or median of the pixel values ([0044]-[0046], describe average pixel values (considered to be a mean of the pixel values) for determining whether the imaged region is tissue or other imaged mediums are being acquired. This data is then utilized to determine whether the user has begun imaging the target region).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound highest quality parameter determination device of Hedlund, Willsie, and Robinson to incorporate the pixel averaging feature for determining whether the image includes tissues of interest or other non-relevant mediums as taught by Robinson because it enables the system to determine the percentage of the overall scan image includes target tissue or no image. This target tissue percentage can then provide the device with a reliable indication for when the user is performing target tissue imaging ([0045]-[0046]). 

Response to Arguments
Applicant's arguments filed 11/23/2021 have been fully considered but they are not persuasive. Responses to each of the applicant’s arguments are detailed below. 
Regarding the applicant’s arguments on pages 9-10 of the remarks, the applicant argues that the additional reference of Willsie fails to teach to the limitations of amended claim 3, which now incorporate features from previous (currently cancelled) dependent claim 4. The applicant argues that the Willsie reference fails to teach to the limitation of “based on detecting that the ultrasound system has begun imaging the subject after not imaging the subject for a threshold period of time”. In paragraph [0067] of Willsie, the reference teaches to the ultrasound device being placed in a low or reduced power mode when the transducer has not been held for a period of time that exceeds a threshold.  This portion of the paragraph teaches to the limitation of “not imaging the subject for a threshold period of time”. Since the Willsie reference further teaches to the ultrasound device being returned to a normal mode of operation after being configured to be in a sleep mode, this sequence of processing would then teach to the other portion of the claim limitation of “based on detecting that the ultrasound system has begun imaging the subject”. Therefore, the ultrasound device of the Willsie reference that enters sleep mode after the threshold period, and then is returned to a normal mode when use is detected teaches to the limitation of amended claim 3. As the operation of primary reference Hedlund teaches to the production of a plurality of ultrasound images of a subject for the image quality determination, the combined references of Hedlund and Willsie teaches to the claimed invention. 
. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN A FRITH whose telephone number is (571)272-1292. The examiner can normally be reached M-Th 8:00-5:30 Second Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.A.F./Examiner, Art Unit 3793                                                                                                                                                                                                        
/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791